Citation Nr: 0836184	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-03 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
to include as a residual of exposure to Agent Orange during 
service.

2.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease at L4-5.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for the residuals of a 
bunionectomy.

6.  Entitlement to a compensable disability rating for 
hemorrhoids.

7.  Entitlement to a compensable disability rating for the 
residuals of lacerations of the head and torso.

8.  Entitlement to a disability rating in excess of 10 
percent for left shoulder impingement syndrome with traumatic 
arthritis.

9.  Entitlement to a disability rating in excess of 30 
percent for hypertension with left ventricular hypertrophy.

10.  Entitlement to a disability rating in excess of 50 
percent for a psychiatric disorder diagnosed as adjustment 
disorder with mixed anxiety and depressed mood.

11.  Entitlement to special month compensation based upon the 
need for aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran retired after serving over 20 years of active 
military service which extended from December 1970 to 
December 1972 and from July 1974 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The June 2004 rating 
decision denied service connection for multiple myeloma while 
the July 2006 rating decision addressed the other issues on 
appeal.  The second rating decision granted service 
connection for some disabilities and assigned disability 
ratings; denied increased disability ratings for some 
disabilities for which service connection had already been 
established; and, denied service connection for some 
disabilities.

It is noted that the RO issued a rating decision in February 
2002 whereby the rating for hypertension with ventricular 
hypertrophy was increased from 10 percent to 30 percent 
disabling effective March 27, 2001.  The veteran filed a 
timely notice of disagreement in which he disagreed with the 
effective date and asserted that the increased rating 
retroactive award should be taken back to August 1, 1992.  In 
November 2003, the RO issued a statement of the case and the 
veteran filed a timely substantive appeal in which he again 
stated that he was disagreeing with the effective date of the 
30 percent rating, which should go back to August 1992.  By 
way of a May 2006 rating decision, the RO granted an earlier 
effective date back to August 1, 1992, and notified the 
veteran that this was considered a compete grant of the 
benefit sought as to that appeal.  As the matter was granted 
in accordance with the veteran's specific request, that issue 
is not before the Board.

The Board also notes that the RO received Social Security 
Administration records, many of which were duplicative of 
evidence already of record, and treatment reports from the 
Bay Neurological Institute after applicable statements of the 
case and supplemental statements of the case (SSOC) had been 
issued.  The RO notified the veteran that the evidence was 
determined not to be pertinent and therefore another SSOC was 
not required.  While the records are either duplicative of 
evidence already of record or are not pertinent to the issues 
decided herein, to the extent that the neurological records 
also address the veteran's psychiatric condition and 
hypertension they are pertinent to the issues concerning 
higher evaluations for a psychiatric condition as well as 
hypertension and a SSOC is required.  See 38 C.F.R. § 19.31.  
In addition, the Board received medical evidence directly 
from the veteran concerning conditions not at issue in this 
appeal in April and August of 2008.  As the evidence 
submitted by the veteran is not pertinent to any of the 
issues on appeal, the Board is not required to remand the 
case for the issuance of a SSOC.  

The issues involving service connection for headaches and a 
sinus disorder along with the issues involving rating the 
veteran's lacerations, hemorrhoids, psychiatric condition and 
his service-connected cardiovascular disorders, and 
entitlement to special monthly compensation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of multiple myeloma 
which manifested more than a year after he separated from 
active service.  

2.  The evidence does not show that the veteran ever served 
in the Republic of Vietnam; he is not presumed to have been 
exposed to Agent Orange during service.

3.  There is no medical evidence linking the veteran's 
multiple myeloma to active military service.  

4. Service medical records reveal a single instance of back 
pain during service; the veteran's spine was evaluated as 
normal upon retirement examination.  

5.  There is no competent medical evidence linking any 
current back disability to active military service.  

6.  There is no evidence of any chronic foot disorder, or a 
bunionectomy during active service.  

7.  The veteran's service-connected left shoulder impingement 
syndrome with traumatic arthritis is manifested by:  forward 
flexion to 180 degrees, abduction to 140 degrees bilaterally, 
x-ray evidence of mild arthritis of the left shoulder joint, 
and complaints of pain and discomfort.

8.  The veteran is right handed.  



CONCLUSIONS OF LAW

1.  Multiple myeloma, was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A low back disorder, to include degenerative disc disease 
at L4-5, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007).  

3.  A bunionectomy, and any residuals therefrom, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2007).  

4.  The criteria for a disability rating in excess of 10 
percent rating for left shoulder impingement syndrome with 
traumatic arthritis have not been met for any period of time 
covered by this appeal. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided the required notice with 
respect to his claim for service connection for multiple 
myeloma in a letter dated January 2005.  He was provided 
notice with respect to service connection for a bunionectomy 
and low back disorders in a February 2006 letter.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  He was provided this notice in 
letters dated May and July 2006.  

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  With respect to the issue involving a higher 
rating for the veteran's service-connected shoulder 
arthritis, this notice has not specifically been provided.  
However, the presumption of prejudice is rebutted in this 
case as the veteran is reasonably expected to understand from 
the various notices provided by VA what was required to 
substantiate his claim.  The notice letters dated May and 
July 2006 provided the veteran with general information as to 
how disability ratings are established and information 
concerning what types of evidence and information he should 
provide to VA to substantiate his claim.  In addition, a 
statement of the case was provided which informed the veteran 
of the specific rating criteria applicable to his claim.  
Moreover, at the time the veteran filed his claim for an 
increased disability rating he was represented by an attorney 
who is expected to understand the criteria and the evidence 
that would be beneficial to the claim.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claims and multiple VA examinations have been provided.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA examination in order 
to determine whether any current back disability, 
bunionectomy residuals, or multiple myeloma is related to his 
military service.  Nevertheless, no examinations are 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing that the veteran had a 
bunionectomy in service nor was there a diagnosis of any 
chronic back disability upon separation from service.  There 
is no medical evidence of record which in any way indicates 
that the veteran's current back disabilities, bunionectomy 
residuals or multiple myeloma may be related to service.  
Rather, with respect to the back claim, the medical evidence 
of record indicates that current symptoms of back pain are 
related to his nonservice connected multiple myeloma.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; VA medical treatment records; and VA 
examination reports. The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims.  

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Certain chronic diseases such as malignant tumors, cancer, 
and arthritis may be presumed to have been incurred during 
active military service if they become manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

A.  Multiple Myeloma

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for multiple myeloma.  Presumptive 
service connection for this disorder as a result of Agent 
Orange exposure is warranted if the requirements of Sec. 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).

Multiple myeloma, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent at 
any time after active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2007).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record does not show that the veteran served in the 
Republic of Vietnam during the required period of time.  
Accordingly, he is not presumed to have been exposed to Agent 
Orange during such service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The veteran claims entitlement to service connection for a 
multiple myeloma.  He claims that this disability is the 
result of exposure to Agent Orange during service.  In this 
case, the medical evidence of record clearly establishes that 
the veteran has a diagnosis of multiple myeloma which was 
established in an April 2004 private pathology report.  

The preponderance of the evidence is against the veteran's 
claim, because there is no evidence to support that he was 
exposed to Agent Orange during active service.  As noted 
above, the veteran retired after serving over 20 years of 
active military service which extended from December 1970 to 
December 1972 and from July 1974 to July 1992.  In a June 
2004 statement the veteran alleged that he was sent on a 
"special mission" from Germany to Vietnam in 1971 which 
lasted 5 months in duration.  The period of time in question 
is the veteran's first period of service from December 1970 
to December 1972.  The veteran's discharge papers, DD 214, 
for this period of service have been obtained.  This document 
reveals that the veteran served in the Army with a military 
specialty of a stock control specialist.  Moreover, all of 
the veteran's service personnel records reveal that the 
veteran served primarily in duties involving supply during 
his 20 years of active service.  During his first period of 
service he had a period of approximately one year and four 
months of foreign service which was noted as being in 
"USAREUR," which indicates service in Europe, and 
specifically Germany.  There is no indication in the DD 214 
for this period of time that the veteran was ever in Vietnam.  
Specifically, he alleges that he was sent there on a special 
mission for a period of five months.  Such service would have 
warranted the award of the Vietnam Service Medal (VSM), which 
the veteran does not have.  Also, it is highly unlikely, that 
if the veteran had the requisite service to qualify for the 
VSM, that he would never have ensured it properly entered 
into his service personnel records over the course of a 20 
year military career.  

Despite the veteran's unsupported statements to the contrary, 
the evidence of record does not establish that he was ever 
went to Vietnam during active service.  Rather, the evidence 
of record clearly establishes that the veteran's foreign 
service was in Germany.  Accordingly, the veteran is not 
presumed to have been exposed to Agent Orange during active 
military service.  Accordingly, service connection for 
multiple myeloma cannot be granted pursuant to 38 C.F.R. 
§ 3.309(e).

There is no evidence that the veteran was diagnosed with 
multiple myeloma during service or within the first year 
after separation from service.  Rather, the evidence of 
record clearly establishes that the veteran was diagnosed 
with multiple myeloma in 2004, almost a dozen years after he 
separated from service.  Moreover, there is no competent 
medical evidence of record which links the veteran's current 
multiple myeloma to active military service.  Accordingly, 
service connection for multiple myeloma must be denied.  

B.  Low Back Disorder

The veteran claims entitlement to service connection for a 
low back disorder.  A single service medical record reveals 
that the veteran was treated for complaints of back pain in 
November 1974.  The assessment was mild muscle strain.  There 
is no other evidence of any complaints of, or treatment for, 
symptoms of back pain during service.  In April 1992, 
retirement examination of the veteran was conducted.  
Clinical evaluation of the veteran's spine was "normal," 
with no abnormalities noted by the examining physician.  On 
the accompanying report of medical history the veteran 
specifically indicated "no" to the question which asked if 
he had symptoms of recurrent back pain.  

In February 2005, magnetic resonance imaging (MRI) 
examination of the veteran's spine was conducted.  The final 
results revealed metastatic lesions in the area of the L1 
vertebra and the right iliac crest, along with degenerative 
disc disease at L4-L5.  A September 2005 private medical 
record specifically indicates that the veteran's complaints 
of low back pain are related to his nonservice connected 
multiple myeloma.  

The preponderance of the evidence is against the claim for 
service connection for a low back disorder.  The evidence of 
record fails to show any chronic back disorder during active 
service.  He was treated on one occasion for muscle strain, 
however, the veteran's spine was normal on separation from 
service in 1992.  Many years later, he now has a diagnosis of 
degenerative disc disease at L4-5 and metastatic lesions in 
the lumbar spine resulting from his nonservice connected 
cancer.  There is no competent medical evidence linking any 
current low back disability to the veteran's active military 
service.  Accordingly, service connection is denied.  

C.  Bunionectomy

In February 2005, the veteran's attorney submitted a claim 
for service connection which asserted in part a claim for 
service connection for a bunionectomy.  The veteran has 
failed to provide any amplifying information related to this 
claim.  Review of the service medical records does not reveal 
any diagnosis of bunions or any surgical treatment with a 
bunionectomy during service.  On retirement examination in 
April 1992, the veteran's feet were evaluated as normal by 
the examining physician.  On the accompanying report of 
medical history the veteran did not indicate any history of 
foot trouble during service.  A single private medical record 
dated March 2004, indicates a "bunionectomy of the right 
foot" as a past surgical history.  However, there is no 
indication of when this surgery was conducted.  This is the 
only evidence of record which suggests that the veteran has 
ever had a bunionectomy.  There is no evidence of any such 
surgical procedure during service.  Moreover, the veteran has 
not provided any information related to the date or location 
of the alleged foot surgery.  

The preponderance of the evidence is against the claim for 
service connection for the residuals of a bunionectomy.  
There is no evidence of any chronic foot disorder, or foot 
surgery, during service.  There is no evidence linking any 
such disability, or resulting surgery, to service.  In fact, 
there is only a single medical record in evidence which 
indicates a history of a right bunionectomy as medical 
history reported by the veteran without any amplifying 
information.  Accordingly, service connection is denied.  



III.  Disability Rating for the Left Shoulder 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The veteran is service-connected for left shoulder 
impingement syndrome with traumatic arthritis at a 10 percent 
disability rating.  In February 2005, the veteran filed a 
claim for an increased disability rating for this disability.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has recently held that in determining the present level 
of a disability for any increased evaluation claim, VA must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

In February 2006, a VA examination of the veteran was 
conducted.  The veteran reported complaints of aching 
discomfort in the left shoulder for a duration of one or two 
hours approximately three times a month.  He did not report 
any other symptoms such as paresthesias, swelling, redness, 
heat, weakness, fatigue, lack of endurance, popping, or 
locking.  Physical examination of the left shoulder revealed 
no tenderness, effusion, or deformity.  Range of motion 
testing of both shoulders revealed forward flexion to 180 
degrees, and abduction to 140 degrees bilaterally limited by 
discomfort in the low back.  There was no discomfort in the 
shoulders, AC or glenohumeral joints.  External and internal 
rotation was to 90 degrees.  There was no further discomfort 
or difficulty with range of motion.  The examiner commented 
that distal limitation due to repetitive use of flare-ups 
could not be determined without a resort to speculation.  X-
ray examination revealed very mild degenerative changes 
(arthritis) of the left shoulder joint.  The diagnosis was 
arthritis of the left shoulder which was most likely age 
related.  There was no clinical evidence of impingement 
syndrome.  

In April 1992, on his separation examination medical history, 
the veteran reported that he was right handed.  As such, the 
disability rating involving the veteran's left shoulder 
involves rating the veteran's minor extremity.  

The veteran's service-connected left shoulder disability is 
presently rated at a 10 percent disability rating under 
Diagnostic Code 5010 for traumatic arthritis.  Diagnostic 
Code 5010 requires that traumatic arthritis be rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2007).  Diagnostic code 5003, degenerative arthritis, 
requires rating under limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  As such, the veteran is assigned a 10 
percent disability rating for his x-ray evidence of arthritis 
with slight limitation of abduction.  

Limitation of motion of the arm (shoulder) is rated under 
Diagnostic Code 5201.  A 20 percent rating contemplates 
limitation of motion of the minor arm to shoulder level (90 
degrees) or to midway between the side and shoulder level (45 
degrees).  A 30 percent rating, the highest rating assignable 
for a minor extremity under this Diagnostic Code, 
contemplates limitation of motion of the minor extremity to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).  However, the medical evidence reveals that the 
veteran has a range of motion of the left arm in both flexion 
and abduction to well over shoulder level.  In addition, it 
is noted that he had normal external shoulder rotation.  As 
such, the criteria for a disability rating in excess of 10 
percent for limitation of motion have not been met. 

The Board has considered the veteran's left shoulder 
disability under other appropriate Diagnostic Codes.  
However, there is no evidence of: ankylosis, dislocation, 
nonunion, malunion, or flail joint of the left shoulder.  As 
such, a disability rating in excess of 10 percent under those 
criteria is also not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2007).

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent disability rating for his arthritis and 
slight limitation of motion of the left shoulder.  The Board 
has considered the veteran's claim for an increased rating 
for his musculoskeletal disability under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.  This has been accomplished in the present case.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).


IV.  Conclusion

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the award of service 
connection or the assignment of an increased disability 
rating, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for multiple myeloma, to include as a 
residual of exposure to Agent Orange during service, is 
denied.

Service connection for a low back disorder, to include 
degenerative disc disease at L4-5, is denied.

Service connection for the residuals of a bunionectomy is 
denied.

A disability rating in excess of 10 percent for left shoulder 
impingement syndrome with traumatic arthritis, is denied.


REMAND

With respect to the issues remaining on appeal, VA 
examinations are necessary to obtain the medical evidence 
needed to adjudicate the veteran's claims.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

As was noted in the Introduction, the RO received Social 
Security Administration records, many of which were 
duplicative of evidence already of record, and treatment 
reports from the Bay Neurological Institute after the 
statement of the case had been issued.  The RO notified the 
veteran that the evidence was determined not to be pertinent 
and therefore another SSOC was not required.  While the 
records are either duplicative of evidence already of record 
or are not pertinent to the issues decided herein, to the 
extent that the non-duplicative records address the veteran's 
psychiatric condition, hypertension and headaches, they are 
pertinent to the veteran's claims for higher evaluations and 
a SSOC is required.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded the 
appropriate examination for headaches.  
The report of examination should include a 
detailed account of all manifestations of 
headaches found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should indicate if 
possible a diagnosis, if any, of any 
current headache disorder found to be 
present.  Also the examiner is requested 
to indicate, if possible, if it is at 
least as likely as not (50%) that any 
current headache disorder is related to 
the veteran's headaches noted in service, 
or it they are related to (or aggravated 
by) the veteran's service-connected 
hypertension?  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

2.  The veteran should be accorded the 
appropriate examination for sinus 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of sinus symptoms found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate if the veteran has a 
current sinus disorder.  If so please 
indicate, if possible, if it is at least 
as likely as not (50%) that any current 
sinus disorder is related to the veteran's 
complaints of sinus symptoms and 
congestion during active service?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded the 
appropriate examination for hemorrhoids.  
The report of examination should include a 
detailed account of all manifestations of 
hemorrhoids found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

4.  The veteran should be accorded the 
appropriate examination for scars.  The 
report of examination should include a 
detailed account of all residual scars as 
a result of lacerations to the head and 
torso.  The examiner is requested to 
indicate on a diagram the exact location 
and size of the scars in question.  Scars 
about the veteran's head, neck and face 
should also be photographed to ascertain 
if they result in disfigurement.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.

5.  The veteran should be accorded the 
appropriate examination for hypertension.  
The report of examination should include a 
detailed account of all manifestations of 
hypertension found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should indicate 
whether the veteran's hypertension is 
controlled or not with medication. The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The veteran should be accorded the 
appropriate examination for heart 
disorders to obtain the medical evidence 
necessary to rate the service-connected 
left ventricular hypertrophy.  The report 
of examination should include a detailed 
account of all manifestations of left 
ventricular hypertrophy found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
electrocardiogram MET testing should be 
conducted.  If such testing is not 
advisable based on the veteran's level of 
health, the examiner is requested to 
estimate, if possible, the veteran's MET 
workload.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

7.  The veteran should be accorded a VA 
aid and attendance examination.  The 
report of examination should include a 
detailed account of whether the veteran 
requires the assistance of others for aid 
and attendance based on service-connected 
disabilities.  The examiner is requested 
to indicate what specific medical 
disorders result in the requirement for 
aid and attendance if such is found to be 
present.  Request that the examiner's 
assessment include, but not be limited to, 
an evaluation of the following: inability 
of the appellant to dress or undress 
himself or to keep himself ordinarily 
clean and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid; inability of the appellant to 
feed himself through loss of coordination 
of upper extremities or through extreme 
weakness; inability to attend to the wants 
of nature; or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the claimant 
from hazards or dangers incident to his 
daily environment. Request that the 
examiner also comment on whether the 
veteran is substantially confined to his 
dwelling or immediate premises due to 
service-connected disabilities and, if so,  
whether it is reasonably certain that the 
disabilities and resultant confinement 
will continue throughout his lifetime.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.

8.  Following the above, readjudicate the 
veteran's claims.  In this regard, give 
full consideration as to whether separate 
disability ratings should be assigned for 
the veteran's service-connected 
hypertension and left ventricular 
hypertrophy.  See Diagnostic Code 7101, 
Note 3.  If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case must be issued, and the veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


